Citation Nr: 1817856	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include major depression, manic depression, bipolar disorder, and post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to September 1976.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

In February 2015, the Veteran testified during a videoconference hearing before the
 Undersigned Veterans Law Judge. A transcript of that hearing is of record.

The claim was previously remanded by the Board in April 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has a psychiatric disorder, related to service. (See June 2009 VA Veteran's Application for Compensation and/or Pension).

The Veteran's STRs reflect the Veteran complained and/or was treated for emotional problems and alcohol abuse. (See August 1976 chronological record of medical care and May 1976 clinical record). Additionally, an August 1976 medical officer's memorandum noted the Veteran with mild depressive reaction, situational with manipulative suicidal gestures, passive-dependent personality, and depression. Further, an August 1976 recommendation for discharge noted the Veteran's downward trend while in serve. Lastly, the discharge recommendation found the Veteran to be unsuitable for service due to a passive-dependent personality disorder.

As noted previously, the Board remanded the claim in April 2015 for further development. Specifically, the Board instructed the RO to obtain a VA mental health examination. A VA examination was obtained in October 2015. The examiner concluded that there is no evidence to suggest that the Veteran's bipolar disorder was incurred in, or caused by his military service. However, the examiner failed to provide an adequate rationale for the medical conclusions provided. Specifically, the examiner diagnosed the Veteran with PTSD, but failed to opine whether the Veteran's current PTSD is at least as likely as not related to his military service. Additionally, the examiner failed to discuss whether the Veteran's current psychiatric conditions were manifested during his military service; noting the Veteran's in-service treatment for depression, emotional problems, and alcohol abuse. As such, the Board finds that a supplemental opinion discussing the issues raised in this remand necessary.

In a December 2015 letter, the appellant, through his former representative, requested a Board hearing be rescheduled subsequent to a November 2015 Supplemental Statement of the Case (SSOC) in regard to the issue on appeal. However, it does not appear that he has been rescheduled for a Board hearing and there is no indication that he has since cancelled his hearing request. 

In light of the appellant's pending Board hearing request concerning issues presently on appeal before the Board, the case must be remanded to afford the appellant an appropriate Board hearing. 38 U.S.C. § 7107 (b) (West 2014); 38 C.F.R. §§20.700 (a), 20.703 (2017).

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental mental health opinion discussing the nature and etiology of the Veteran's psychiatric disorders from an appropriate medical provider. The Veteran's claims file, including this remand, should be made available for review by the examiner. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current psychiatric disorders. If there are different diagnoses than those of record the examiner should attempt to reconcile the diagnoses.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is related to his in-service stressors. 

In regards to any psychiatric diagnoses other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders are in any way related to, or aggravated by, the Veteran's active military service. 

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders were manifested or had its onset during the Veteran's active military service.

The examiner is requested to provide a thorough rationale for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

2. Schedule the appellant for a Board hearing before the Board pursuant to the December 2015 hearing request following the usual procedures.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




